Exhibit 10.17

The following named executive officers of Mueller Water Products, Inc. (the
“Company”) have executed Executive Change-in-Control Severance Agreements with
the company in the form attached hereto:

Gregory E. Hyland

Jeffery W. Sprick

Raymond P. Torok

1


--------------------------------------------------------------------------------


Mueller Water Products, Inc.
Executive Change-in-Control Severance Agreement

THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered into, and
is effective as of the            day of March, 2007 (hereinafter referred to as
the “Effective Date”), by and between Mueller Water Products, Inc. (the
“Company”), a Delaware corporation, and                           (the
“Executive”).

WHEREAS, the Executive is currently employed by the Company and possesses
considerable experience and knowledge of the business and affairs of the Company
concerning its policies, methods, personnel, and operations; and

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders; and

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article 1. Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a)          “Agreement” means this Executive Change-in-Control Severance
Agreement.

(b)         “Base Salary” means, at any time, the then regular annual rate of
pay which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

(c)          “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.

(d)         “Board” means the Board of Directors of the Company.

(e)          “Cause” shall be determined solely by the Committee in the exercise
of good faith and reasonable judgment, and shall mean the occurrence of any one
or more of the following:

(i)             The Executive’s willful and continued failure to substantially
perform his duties with the Company (other than any such failure resulting from
the Executive’s Disability), after a written demand for substantial performance
is delivered to the Executive that specifically identifies the manner in which
the Committee believes that the Executive has not

2


--------------------------------------------------------------------------------


substantially performed his duties, and the Executive has failed to remedy the
situation within fifteen (15) business days of such written notice from the
Company; or

(ii)         The Executive’s conviction of a felony; or

(iii)     The Executive’s willful engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise. However, no act or
failure to act on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company.

(f)            “Change in Control” of the Company shall mean the occurrence of
any one (1) or more of the following events:

(i)             Any Person (other than the Company or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, and any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or such proportionately owned corporation) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than
thirty percent (30%) of the combined voting power of the Company’s then
outstanding securities;

(ii)         During any period of not more than thirty-six (36) consecutive
months, individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority (rounded up to the nearest whole number) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

(iii)     The consummation of a merger or consolidation of the Company with any
other corporation, other than: (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty-six and
two-thirds percent (66-2¤3%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than thirty percent (30%) of the combined voting power of
the Company’s then outstanding securities; or

(iv)       The Company’s stockholders approve a plan or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction or series of transactions having a similar effect).

(g)          “Code” means the Internal Revenue Code of 1986, as amended.

(h)         “Committee” means the Compensation Committee of the Board of
Directors of the Company, or, if no Compensation Committee exists, then the full
Board of Directors of the Company, or a committee of Board members, as appointed
by the full Board to administer this Agreement.

(i)            “Company” means Mueller Water Products, Inc., a Delaware
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 9 herein.

3


--------------------------------------------------------------------------------


(j)             “Disability” or “Disabled” shall have the meaning ascribed to
such term in the Executive’s governing long-term disability plan, or if no such
plan exists, at the discretion of the Board.

(k)         “Effective Date” means the date this Agreement is approved by the
Board, or such other date as the Board shall designate in its resolution
approving this Agreement, and as specified in the opening sentence of this
Agreement.

(l)            “Effective Date of Termination” means the date on which a
Qualifying Termination occurs, as provided in Section 2.2 herein, which triggers
the payment of Severance Benefits hereunder.

(m)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)         “Good Reason” means, without the Executive’s express written
consent, the occurrence after a Change in Control of the Company of any one
(1) or more of the following:

(i)             The assignment of the Executive to duties materially
inconsistent with the Executive’s authorities, duties, responsibilities, and
status (including offices, titles, and reporting requirements) as an executive
and/or officer of the Company, or a material reduction or alteration in the
nature or status of the Executive’s authorities, duties, or responsibilities
from those in effect as of ninety (90) calendar days prior to the Change in
Control, other than an insubstantial and inadvertent act that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(ii)         The Company’s requiring the Executive to be based at a location in
excess of fifty (50) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s then present business travel obligations;

(iii)     A reduction by the Company of the Executive’s Base Salary in effect on
the Effective Date hereof, or as the same shall be increased from time to time;

(iv)       The failure of the Company to continue in effect any of the Company’s
short- and long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or other compensation arrangements in
which the Executive participates unless such failure to continue the plan,
policy, practice, or arrangement pertains to all plan participants generally; or
the failure by the Company to continue the Executive’s participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed immediately prior to the Change in Control of the Company;

(v)           The failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 9 herein; and

(vi)       A material breach of this Agreement by the Company which is not
remedied by the Company within ten (10) business days of receipt of written
notice of such breach delivered by the Executive to the Company.

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

(o)         “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and

4


--------------------------------------------------------------------------------


circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

(p)         “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d).

(q)         “Qualifying Termination” means any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

(r)           “Severance Benefits” mean the payment of severance compensation as
provided in Section 2.3 herein.

Article 2. Severance Benefits

2.1   Right to Severance Benefits.   The Executive shall be entitled to receive
from the Company Severance Benefits as described in Section 2.3 herein, if there
has been a Change in Control of the Company and if, within twenty-four (24)
calendar months thereafter, the Executive’s employment with the Company shall
end for any reason specified in Section 2.2 herein as being a Qualifying
Termination.

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or due to a voluntary
termination of employment for reasons other than as specified in
Section 2.2(b) herein.

No Executive shall be entitled to receive duplicative severance benefits under
any other Company-related plans or programs if benefits are triggered hereunder.

2.2   Qualifying Termination.   The occurrence of any one of the following
events within twenty-four (24) calendar months after a Change in Control of the
Company shall trigger the payment of Severance Benefits to the Executive under
this Agreement:

(a)          The Company’s involuntary termination of the Executive’s employment
without Cause; and

(b)         The Executive’s voluntary employment termination for Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or voluntary normal
retirement (as such term is defined under the then established rules of the
Company’s tax-qualified retirement plan), the Executive’s voluntary termination
for reasons other than as specified in Section 2.2(b) herein, or the Company’s
involuntary termination for Cause.

2.3   Description of Severance Benefits.   In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

(a)           A lump-sum amount equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination.

(b)          A lump-sum amount equal to the Executive’s annual bonus award
earned as of the Effective Date of Termination, based on actual year-to-date
performance, as determined at the Committee’s discretion (excluding any special
bonus payments). This payment will be in lieu of any other payment to be made to
the Executive under the annual bonus plan in which the Executive is then
participating for the plan year.

(c)           A lump-sum amount equal to one and one-half (1.5) multiplied by
the sum of the following: (i) the higher of: (A) the Executive’s annual rate of
Base Salary in effect upon the Effective Date of Termination, or (B) the
Executive’s annual rate of Base Salary in effect on the date

5


--------------------------------------------------------------------------------


of the Change in Control; and (ii) the average of the actual annual bonus earned
(whether or not deferred) by the Executive under the annual bonus plan
(excluding any special bonus payments) in which the Executive participated in
the three (3) years preceding the year in which the Executive’s Effective Date
of Termination occurs. If the Executive has less than three (3) years of annual
bonus participation preceding the year in which the Executive’s Effective Date
of Termination occurs, then the Executive’s annual target bonus established
under the annual bonus plan in which the Executive is then participating for the
bonus plan year in which the Executive’s Effective Date of Termination occurs
shall be used for each year that the Executive did not participate in the annual
bonus plan, up to a maximum of three (3) years, to calculate the three (3) year
average bonus payment.

(d)          A lump-sum amount equal to one-half (.5) multiplied by the sum of
the following: (i) the higher of: (A) the Executive’s annual rate of Base Salary
in effect upon the Effective Date of Termination, or (B) the Executive’s annual
rate of Base Salary in effect on the date of the Change in Control; and (ii) the
average of the actual annual bonus earned (whether or not deferred) by the
Executive under the annual bonus plan (excluding any special bonus payments) in
which the Executive participated in the three (3) years preceding the year in
which the Executive’s Effective Date of Termination occurs. If the Executive has
less than three (3) years of annual bonus participation preceding the year in
which the Executive’s Effective Date of Termination occurs, then the Executive’s
annual target bonus established under the annual bonus plan in which the
Executive is then participating for the bonus plan year in which the Executive’s
Effective Date of Termination occurs shall be used for each year that the
Executive did not participate in the annual bonus plan, up to a maximum of three
(3) years, to calculate the three (3) year average bonus payment. Such amount
shall be in consideration for the Executive entering into a noncompete agreement
as described in Article 4 herein.

(e)           Upon a Qualifying Termination, vesting and cash-out of any and all
outstanding cash-based long-term incentive awards held by the Executive, as
granted to the Executive by the Company as a component of the Executive’s
compensation. The cash-out shall be in a lump-sum amount equal to the target
award level established for each award, multiplied by a fraction the numerator
of which is the full number of completed days in the preestablished performance
period as of the Effective Date of Termination, and the denominator of which is
the full number of days in the entire performance period (i.e., typically
thirty-six (36) months). This payment will be in lieu of any other payment to be
made to the Executive under these long-term performance-based award plans.

(f)             Upon the occurrence of a change in control, an immediate full
vesting and lapse of all restrictions on any and all outstanding equity-based
long-term incentives, including but not limited to stock options and restricted
stock awards held by the Executive. This provision shall override any
conflicting language contained in the Executive’s respective Award Agreements.

(g)           Retirement benefits under the Mueller Water Products, Inc. Profit
Sharing Plan will become immediately fully vested, to the extent not already
fully vested, upon a Qualifying Termination.

(h)          Continuation for twenty-four (24) months of the Executive’s medical
insurance and life insurance coverage. These benefits shall be provided by the
Company to the Executive beginning immediately upon the Effective Date of
Termination. Such benefits shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Effective Date of Termination.

6


--------------------------------------------------------------------------------


The Executive shall qualify for full COBRA health benefit continuation coverage
beginning upon the expiration of the aforementioned twenty-four (24) month
period.

Notwithstanding the above, these medical and life insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive receives substantially similar benefits from a subsequent employer, as
determined solely by the Committee in good faith. For purposes of enforcing this
offset provision, the Executive shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to provide, to the Company in writing correct, complete, and timely
information concerning the same.

(i)             For a period of up to twenty-four (24) months following a
Qualifying Termination, the Executive shall be entitled, at the expense of the
Company, to receive standard outplacement services from a nationally recognized
outplacement firm of the Executive’s selection. However, the Company’s total
obligation shall not exceed thirty-five percent (35%) of the Executive’s final
annual rate of Base Salary with the Company, and such Company obligation shall
end prior to the end of the twenty-four (24) month period upon the Executive
becoming employed by a subsequent employer.

2.4   Termination for Total and Permanent Disability.   Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

2.5   Termination for Retirement or Death.   Following a Change in Control, if
the Executive’s employment with the Company is terminated by reason of his
voluntary normal retirement (as defined under the then established rules of the
Company’s tax-qualified retirement plan), or death, the Executive’s benefits
shall be determined in accordance with the Company’s retirement, survivor’s
benefits, insurance, and other applicable programs then in effect.

2.6   Termination for Cause or by the Executive Other Than for Good Reason.  
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 2.2(b) herein, the Company shall pay
the Executive his full Base Salary at the rate then in effect, accrued vacation,
and other items earned by and owed to the Executive through the Effective Date
of Termination, plus all other amounts to which the Executive is entitled under
any compensation plans of the Company at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.

2.7   Notice of Termination.   Any termination of the Executive’s employment by
the Company for Cause or by the Executive for Good Reason shall be communicated
by Notice of Termination to the other party.

Article 3. Form and Timing of Severance Benefits

3.1   Form and Timing of Severance Benefits.   The Severance Benefits described
in Sections 2.3(a), 2.3(b), 2.3(c), and 2.3(d) herein shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond ten (10) calendar days
from such date.

3.2   Withholding of Taxes.   The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

7


--------------------------------------------------------------------------------


Article 4. Noncompetition and Confidentiality

In the event the Executive becomes entitled to receive Severance Benefits as
provided in Section 2.3 herein, the following shall apply:

(a)          Noncompetition.   During the term of employment and for a period of
twelve (12) months after the Effective Date of Termination, the Executive shall
not: (i) directly or indirectly act in concert or conspire with any person
employed by the Company in order to engage in or prepare to engage in or to have
a financial or other interest in any business or any activity which he knows (or
reasonably should have known) to be directly competitive with the business of
the Company as then being carried on; or (ii) serve as an employee, agent,
partner, shareholder, director or consultant for, or in any other capacity
participate, engage, or have a financial or other interest in any business or
any activity which he knows (or reasonably should have known) to be directly
competitive with the business of the Company as then being carried on (provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Executive may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934).

(b)         Confidentiality.   The Company has advised the Executive and the
Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. All Protected Information shall remain confidential
permanently and no Executive shall at any time, directly or indirectly, divulge,
furnish, or make accessible to any person, firm, corporation, association, or
other entity (otherwise than as may be required in the regular course of the
Executive’s employment with the Company), nor use in any manner, either during
the term of employment or after termination, at any time, for any reason, any
Protected Information, or cause any such information of the Company to enter the
public domain.

For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.

(c)          Nonsolicitation.   During the term of employment and for a period
of twelve (12) months after the Effective Date of Termination, the Executive
shall not employ or retain or solicit for employment or arrange to have any
other person, firm, or other entity employ or retain or solicit for employment
or otherwise participate in the employment or retention of any person who is an
employee or consultant of the Company.

(d)         Cooperation.   Executive agrees to cooperate with the Company and
its attorneys in connection with any and all lawsuits, claims, investigations,
or similar proceedings that have been or could be asserted at any time arising
out of or related in any way to Executive’s employment by the Company or any of
its subsidiaries.

(e)          Nondisparagement.   At all times, the Executive agrees not to
disparage the Company or otherwise make comments harmful to the Company’s
reputation.

8


--------------------------------------------------------------------------------


Article 5. Excise Tax Equalization Payment

5.1   Excise Tax Equalization Payment.   If any portion of the Severance
Benefits or any other payment under this Agreement, or under any other agreement
with, or plan of the Company (in the aggregate, “Total Payments”) would
constitute an “excess parachute payment,” such that a golden parachute excise
tax is due, the Company shall provide to the Executive, in cash, an additional
payment in an amount sufficient to cover the full cost of any excise tax and all
of the Executive’s additional federal, state, and local income, excise, and
employment taxes that arise on this additional payment (cumulatively, the “Full
Gross-Up Payment”), such that the Executive is in the same after-tax position as
if he had not been subject to the excise tax. For this purpose, the Executive
shall be deemed to be in the highest marginal rate of federal, state, and local
income taxes in the state and locality of the Executive’s residence on the
Effective Date of Termination. This payment shall be made as soon as possible
following the date of the Executive’s Qualifying Termination, but in no event
later than ten (10) calendar days from such date.

For purposes of this Agreement, the term “excess parachute payment” shall have
the meaning assigned to such term in Section 280G of the Internal Revenue Code,
as amended (the “Code”), and the term “excise tax” shall mean the tax imposed on
such excess parachute payment pursuant to Sections 280G and 4999 of the Code.

5.2   Subsequent Recalculation.   In the event the Internal Revenue Service
subsequently adjusts the excise tax computation herein described, the Company
shall reimburse the Executive for the full amount necessary to make the
Executive whole on an after-tax basis (less any amounts received by the
Executive that the Executive would not have received had the computations
initially been computed as subsequently adjusted), including the value of any
underpaid excise tax, and any related interest and/or penalties due to the
Internal Revenue Service.

Article 6. The Company’s Payment Obligation

6.1   Payment Obligations Absolute.   The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 2.3(g) and 2.3(h) herein.

6.2   Contractual Rights to Benefits.   This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

Article 7. Term of Agreement

This Agreement will commence on the Effective Date and shall continue in effect
for two (2) full years. However, at the end of such two (2) year period and, if
extended, at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless

9


--------------------------------------------------------------------------------


either party delivers written notice six (6) months prior to the end of such
term, or extended term, stating that the Agreement will not be extended. In such
case, the Agreement will terminate at the end of the term, or extended term,
then in progress.

However, in the event of a Change in Control of the Company, the term of this
Agreement shall automatically be extended for two (2) years from the date of the
Change in Control.

Article 8. Legal Remedies

8.1   Dispute Resolution.   The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the laws
then in effect and under the administration of the American Arbitration
Association.

8.2   Payment of Legal Fees.   In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or to incur other costs
and expenses in connection with the enforcement of any or all of his rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company) the Executive’s attorneys’ fees, costs, and
expenses in connection with the enforcement of his rights including the
enforcement of any arbitration award. This shall include, without limitation,
court costs and attorneys’ fees incurred by the Executive as a result of any
claim, action, or proceeding, including any such action against the Company
arising out of, or challenging the validity or enforceability of, this Agreement
or any provision hereof.

Article 9. Successors

9.1   Successors to the Company.   The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.

9.2   Assignment by the Executive.   This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.

Article 10. Miscellaneous

10.1   Employment Status.   This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).

10.2   Entire Agreement.   This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof and
supersedes all prior agreements,

10


--------------------------------------------------------------------------------


understandings, negotiations, representations and statements, whether oral,
written, implied or expressed, relating to such subject matter. In addition, the
payments provided for under this Agreement in the event of the Executive’s
termination of employment shall be in lieu of any severance benefits payable
under any severance plan, program, or policy of the Company to which he might
otherwise be entitled.

10.3   Notices.   All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.

10.4   Execution in Counterparts.   This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

10.5   Conflicting Agreements.   The Executive hereby represents and warrants to
the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.

Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company-sponsored compensation and welfare plans and
programs, the Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable.

10.6   Severability.   In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

10.7   Modification.   No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.

10.8   Applicable Law.   To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on this
                 day of March, 2007.

ATTEST

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

 

By:

 

 

 

 

 

Chairman of the Board, President and
Chief Executive Officer

 

 

By:

 

 

 

 

 

Executive

 

12


--------------------------------------------------------------------------------